     Case 19-04074     Doc 67     Filed 08/13/20 Entered 08/13/20 13:19:20
                                    Document     Page 1 of 3                          EOD
                                                                                        Desc Main

                                                                                      08/13/2020
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


IN RE:                                               §
                                                     § Case No. 18-42230
GEORGE DALE WIGINGTON,                               § Chapter 13
                                                     §
         Debtor.                                     §
                                                     §
                                                     §
GEROGE DALE WIGINGTON,                               §
                                                     § Adv. Pro. No. 19-04074
         Plaintiff,                                  §
                                                     §
v.                                                   §
                                                     §
NATIONSTAR MORTGAGE LLC                              §
D/B/A MR. COOPER AND                                 §
SELECT PORTFOLIO SERVICING, INC.,                    §
                                                     §
         Defendants.                                 §


                   ORDER ARISING FROM MANAGEMENT CONFERENCE

        On August 13, 2020, the Court conducted, with appropriate notice to all parties, a
Management Conference in the above-referenced adversary proceeding pursuant to Federal Rule
of Bankruptcy Procedure 7016. Upon due consideration of the agreements and representations
of the attorneys for the parties and of any unrepresented parties, and in order to facilitate the just,
speedy and efficient disposition of this action, the Court issues this Scheduling Order pursuant to
Federal Rule of Bankruptcy Procedure 7016 and Local Rule of Bankruptcy Procedure 7016.

         ACCORDINGLY, IT IS THEREFORE ORDERED AS FOLLOWS:

1.       PLEADINGS:

         A.      Additional Parties. Except as authorized by the Court on the record at the
                 Management Conference, no parties shall be added to this adversary proceeding
                 after fourteen (14) days from the date of this Scheduling Order, unless leave for
                 such relief is sought by written motion and subsequently granted by the Court.

         B.      Amendment of Pleadings. Except as authorized by the Court on the record at the
                 Management Conference, amended pleadings are to be filed only in accordance
                 with Federal Rule of Bankruptcy Procedure 7015.

                                                                                                     1
ORDERS ARISING FROM MANAGEMENT CONFERENCE
     Case 19-04074   Doc 67     Filed 08/13/20 Entered 08/13/20 13:19:20            Desc Main
                                  Document     Page 2 of 3



         C.   Dispositive Motions.     If applicable, parties are encouraged to promptly file
              motions to dismiss under Federal Rule of Bankruptcy Procedure 7012(b) or
              motions for summary judgment under Federal Rule of Bankruptcy Procedure
              7056, so that they may be resolved prior to trial. Such motion(s) may be filed no
              later than twenty-one (21) days after the discovery deadline established under ¶
              2(G) of this Scheduling Order. All motions for summary judgment shall comply
              with the requirements of Local Rule of Bankruptcy Procedure 7056 and shall be
              decided under the procedures stated therein.

         D.   Motion Practice. Parties shall comply with Local Rule of Bankruptcy Procedure
              7007.

2.       DISCOVERY:

         A.   Marking Discovery Exhibits. All parties shall consecutively number or letter all
              exhibits referenced during depositions and other pre-trial discovery, in the manner
              required by Local Rule of Bankruptcy Procedure 7016(d), so that no two exhibits
              bear the same number or letter.

         B.   Interrogatories. Each party choosing to submit written interrogatories pursuant to
              Federal Rule of Bankruptcy Procedure 7033 will be initially limited to
              propounding thirty (30) questions to each adverse party. In determining whether
              the limit has been met, each separate paragraph within a question and each sub-
              part contained within a question which calls for a separate response shall be
              counted as a separate question.

         C.   Requests for Admission. Each party choosing to submit requests for admission
              pursuant to Federal Rule of Bankruptcy Procedure 7036 will be initially limited to
              twenty (20) requests to each adverse party. In determining whether this limit has
              been met, each separate paragraph within a request and each sub-part contained
              within a request which calls for a separate response shall be counted as a separate
              request.

         D.   Additional Requests. Upon completion of party depositions and upon application
              for leave of Court to file further interrogatories or requests, the Court may permit
              further interrogatories or requests for admission upon a showing of good cause.

         E.   Disclosures of Expert Testimony. The parties shall make their disclosures of
              expert testimony, if applicable, at least sixty (60) days prior to the discovery
              deadline and in the manner prescribed by Federal Rule of Bankruptcy Procedure
              7026(a)(2), except that timing of expert disclosures for rebuttal purposes only
              shall be governed by the time expressed in Federal Rule of Bankruptcy Procedure
              7026(a)(2)(C). Each party should file with the Court a “Notice of Expert
              Disclosure,” without accompanying documentation, at the time that the expert
              disclosures are made by that party. Any party that, without substantial
              justification, fails to make its expert disclosures in accordance with this provision


                                                                                                 2
ORDERS ARISING FROM MANAGEMENT CONFERENCE
     Case 19-04074     Doc 67     Filed 08/13/20 Entered 08/13/20 13:19:20            Desc Main
                                    Document     Page 3 of 3



                shall be subject to the sanctions set forth in Federal Rule of Bankruptcy Procedure
                7037(c)(1)

         F.     Conduct During Discovery. Any discovery request or response, whether written
                or oral, which is not presented in a manner consistent with the provisions of the
                Federal Rules of Bankruptcy Procedure, may result in the imposition of sanctions
                by the Court upon any party or any attorney for any party pursuant to Federal
                Rule of Bankruptcy Procedure 7037, 28 U.S.C. § 1927, or other applicable
                authority.

         G.     Discovery Deadline. All discovery in this adversary proceeding must be
                completed on or before November 30, 2020 unless leave of Court for additional
                time is sought by written motion and is subsequently granted by the Court.

         H.     Subpoenas. Any subpoena pertaining to this adversary proceeding shall be
                governed by the provisions of Federal Rule of Bankruptcy Procedure 9016 which
                incorporates Federal Rule of Civil Procedure 45. Any subpoena to be issued by
                the Bankruptcy Clerk shall be prepared by the requesting party and such
                requesting party is solely responsible for the service and the return of such
                subpoena.

3.       PARTIES MUST STRICTLY ADHERE TO THE TERMS OF THIS ORDER.
         The deadlines, restrictions and procedures set forth in this Order should be strictly
         observed by all parties to this adversary proceeding and their attorneys. Any failure to
         comply with the terms of this Order may result in the imposition of sanctions by the
         Court upon any party or any attorney for any party pursuant to Federal Rule of
         Bankruptcy Procedure 7016(f).

4.       TELEPHONIC TRIAL SCHEDULING CONFERENCE.
         A telephonic trial scheduling conference will be held on January 7, 2021 @ 9:29 A.M.
         The parties, or their counsel who will be trying this matter, shall appear telephonically at
         the status conference. The dial-in information is: 1-888-675-2535 – Access Code:
         4225607. The Security Code for this Conference only is: 2021.

         The parties may not place the call on a speaker phone and if the party is using a
         mobile phone, the party must be in an appropriately quiet location.

                                                           Signed on 8/13/2020

                                                                                              MD
                                                 HONORABLE BRENDA T. RHOADES,
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                                                                   3
ORDERS ARISING FROM MANAGEMENT CONFERENCE
